FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 17-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,571,361 B2 to Gysling et al. (from hereinafter “Gysling Patent”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because a combination of claims from Gysling patent anticipate the limitations found in the independent claim and the dependent claims of the instant application.
Although the conflicting claims are not identical, they are not patentably distinct from each other because in claims 1-11 and 17-20 of the instant application, applicants claim a system for testing a component, comprising: a support structure configured to support the component; an excitation system including a plurality of excitation devices arranged in an array and configured to excite a vibratory response in the component such that the component vibrates, the plurality of excitation devices at least including a first excitation device, a second excitation device and a third excitation device;  the excitation system configured to respectively control each of the 
The Gysling patent teaches a system and method for testing a component, comprising: a support structure configured to support the component; a stationary base structure, wherein the support structure is attached to the stationary base structure through a compliant connection;  an excitation system including a plurality of permanent magnets arranged in an array and configured for rigid connection to the component, and a plurality of electromagnets comprising a first electromagnet, a second electromagnet and a third electromagnet, each of the electromagnets associated with a respective one of the permanent magnets, the excitation system configured to respectively control interaction of the electromagnets with the permanent magnets to excite a vibratory response in the component; and a sensor system configured to output data indicative of the vibratory response. A similar method is also disclosed where the method is perform with the disclosed apparatus.

Dependent claim correspondence is as follows:
Claim 4 of the instant application with claim 1 of the Gysling patent.
Claim 7 of the instant application with claim 2 of the Gysling patent.
Claim 8 of the instant application with claim 3 of the Gysling patent.
Claim 9 and 19 of the instant application with claim 5 of the Gysling patent.
Claim 10 and 13 of the instant application with claim 6 of the Gysling patent.
Claim 11 of the instant application with claim 9 of the Gysling patent.
Claim 12 of the instant application with claim 10 of the Gysling patent.

Claim 20 of the instant application with claim 11 of the Gysling patent.

Although the scope of claims 1-20 of the instant application and claims 1-19 of the Gysling patent are very similar, the difference between the present claimed invention and the Gysling patent is that while the Gysling patent discloses an excitation system including a plurality of permanent magnets and a plurality of electromagnets, the instant application utilizes an excitation system including a plurality of excitation devices.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Gysling patent as a general teaching to arrive at the instant invention because the combination of magnets and electromagnets disclosed in Gysling patent performs as a exciter to excite a vibratory response in the component, and the similar elements and operational conditions are disclosed in both apparatus (and methods) in order to accomplish the goal of testing a component. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 21 is rejected as being indefinite as the recited limitation "a second function that is different than the first function" is confusing. One of ordinary skill in the art fails to ascertain what type of function is used in the claimed invention as the second function. The claim language indicates that the two functions are different. The examiner turns to the originally filed specification and best understood by the examiner, none of the sections discloses the claimed feature in a persuasive manner. None of the drawings provides any guidance so that one of ordinary skill in the art can ascertain the two different types of function. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7-8 and 17-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Borufka et al. (US 2012/2012/0102701 A1, cited by the applicants, “Borufka”).
Claim 1, Borufka teaches a system for testing a component (a method and system of reduction of a vibration amplitude of a structure in which structure is excited to vibration by an excitation force, is disclosed in [0003]; [0012] where the structure is a rotor vane or blade (fig.5; elements 10)), comprising: a support structure (fig.5; element 32) configured to support the component (fig.5; elements 10) [0055]; an excitation system including a plurality of excitation devices (fig.1; element 20, [0052]) arranged in an array (each blade 14 has a permanent magnet 20 attached to unattached end of the blade as shown in fig.1) and configured to excite a vibratory response in the component such that the component vibrates ([0051]-[0052] discloses that when the forces exerted via the magnetic alternating field by the magnets situated at the unattached end 14 on the leading edge 16, the first flexural vibration is excited. Similarly, a first torsional vibration and a first chordal vibration are excited in the component. Thus, a number of different vibration modes or natural vibration modes are excited in the component, and the component vibrates.), the plurality of excitation devices at least including a first excitation device, a second excitation device and a third excitation device (fig.5 discloses at least three blades 14 and fig.1 shows that each of the blades has a permanent magnet 20 attached to unattached end of the blade); the excitation system configured to respectively control each of the plurality of excitation devices to excite the vibratory response in the component [0052]; and a sensor system (fig.5; element 40) configured to output data indicative of the vibratory response  ([0070] discloses that the sensor signal from the sensor 40 is detected and with it, an operating parameter is determined where the operating parameter could be a vibration amplitude).



Claim 4, the system of claim 1 is taught by Borufka.
Borufka further teaches that the first excitation device includes a permanent magnet (fig.1; element 20) associated with an electromagnet (fig.5; element 60) [0057]; 
the permanent magnet is configured for rigid connection to the component [0042]; and the excitation system is configured to control interaction between the electromagnet and the permanent magnet during excitation of the vibratory response [0052]. 

Regarding Claim 7, the system of claim 1 is taught by Borufka.
Borufka further teaches that the support structure comprises a mount for rigidly attaching the component to the support structure ([0042] discloses that on the attached end 12, the blade 10 transitions across a platform to a blade root). 

Regarding Claim 8, the system of claim 1 is taught by Borufka.
Borufka further teaches that the system further comprising: a stationary base structure (a platform, [0042]); the support structure attached to the stationary base structure through a compliant connection ([0042] discloses that on the attached end 12, the blade 10 transitions across a platform to a blade root. Connection of the blade to the through the blade rotor confirms a compliant connection). 

Regarding Claim 17, Borufka teaches a method for testing a component (a method and system of reduction of a vibration amplitude of a structure in which structure is excited to vibration by an excitation force, is disclosed in [0003]; [0012] where the structure is a rotor vane or blade 10), comprising: arranging the component with an excitation system that includes a 

Regarding Claim 18, the method of claim 17 is taught by Borufka.
Borufka further teaches that the method further comprising processing the data with a computer system to determine at least one of a structural characteristic or a dynamic response characteristic of the component ([0058]-[0059] disclose that the control mechanism determines the speed or angular velocity as a dynamic response characteristic of the component). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Borufka, and further in view of Polen et al. (5,226,326, “Polen”).
Regarding Claim 2, the system of claim 1 is taught by Borufka.
Borufka does not explicitly teach that that the first excitation device comprises elctroacoustic transducer configured for rigid connection to the component. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Polen in the system of Borufka since this is a known technique to induce vibration using an electroacoustic transducer such as a speaker.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Borufka, and further in view of Pado (US 2012/0323517 A1).
Regarding Claim 3, the system of claim 1 is taught by Borufka.
Borufka does not teach that the first excitation device comprises a piezoelectric device configured for rigid connection to the component. 
However, Pado teaches a structural health monitoring system which discloses that many structural health monitoring (SHM) systems operate by producing a vibration signal, for example by exciting a piezo-electric (PZT) actuator bonded to a structure [0002].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pado in the system of Borufka since this is a known technique to induce vibration using a piezo-electric actuator. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Borufka, and further in view of Lee et al. (US 2017/0276020 A1 , “Lee”).
Regarding Claim 5, the system of claim 1 is taught by Borufka.

However, Lee teaches the sensor system comprises a plurality of sensors arranged in an array and configured for rigid connection to the component; and the sensors are configured to sense the vibratory response of the component (Lee teaches a monitory system and method for rotary machines where vibration of the rotary buckets or blades are measured using sensors (fig.3; elements 210). [0033] discloses that the environmental condition data includes vibration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee in the system of Borufka since the arrangement would precisely measure the stress or damage occurring to the rotating components even during exceedingly fast rotating applications. 

Regarding Claim 6, the system of claim 5 is taught by Borufka in view of Lee.
Lee further teaches the plurality of sensors comprise at least one of an accelerometer, a strain gage, a pressure transducer, a microphone, a thermocouple, a mass flow meter or a proximity probe ([0033] discloses that the sensor 210 may include one or more strain gauges). 

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Borufka, and further in view of Russenberger (4,445,381, cited by the applicants).
Regarding Claim 9, the system of claim 1 is taught by Borufka.

However, Russenberger teaches an excitation system configured to change a parameter of a magnetic field generated by one of the electromagnets according to a function (col.4; lines 23-36 discloses that the control block can be set by manually operable control elements to adjust various values and parameters, such as the amplitude of the vibrator force and the static push or pull force. The control block 55 has further means for varying certain values during tests according to a chosen programme).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Russenberger in the system of Borufka since the arrangement would precisely control any parameters associated with the vibration signal.

Regarding Claim 10, the system of claim 9 is taught by Borufka in view of Russenberger.
Borufka further teaches that the at least one parameter comprises at least one of strength of the vibrations, phase of the vibrations or frequency of the vibrations ([0052] discloses that the strength of the vibrations coulb be increased by using a larger number of magnets). 

Regarding Claim 19, the method of claim 17 is taught by Borufka.
Borufka does not explicitly teach that the operating of the excitation system to control the vibrations induced in the component by each of the plurality of excitation devices 
However, Russenberger teaches an excitation system configured to change a parameter of a magnetic field generated by one of the electromagnets according to a function (col.4; lines 23-36 discloses that the control block can be set by manually operable control elements to adjust various values and parameters, such as the amplitude of the vibrator force and the static push or pull force. The control block 55 has further means for varying certain values during tests according to a chosen programme).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Russenberger in the method of Borufka since the arrangement would precisely control any parameters associated with the vibration signal.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Borufka in view of Russenberger as applied to claim 9 above, and further in view of Conniff et al. (3,495,447, cited by the applicants, “Conniff”).
Regarding Claim 11, the system of claim 9 is taught by Borufka in view of Russenberger.
Borufka does not explicitly teach that the function is a sinusoidal function. 
However, Conniff teaches an apparatus and method for fatigue testing where one magnetic field is varied as to both frequency and magnitude (col.10; lines 27-44, col.14; lines 4-10), and the function is a sinusoidal function (col.10; lines 27-44).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Borufka in view of Russenberger as applied to claims 19 above, and further in view of Achter et al. (3,374,662, cited by the applicants, “Achter”). 
Regarding Claim 20, the method of claim 19 is taught by Borufka in view of Russenberger.
Borufka does not explicitly teach that the operating of the excitation system to control the vibrations induced in the component by each of the plurality of excitation devices comprises varying strength, frequency and/or phase of the vibrations induced by the second excitation device according to the function; and the varying of the strength, the frequency and/or the phase of the vibrations induced by the first excitation device is out of phase with the varying of the strength, the frequency and/or the phase of the vibrations induced by the second excitation device.
Russenberger teaches that the excitation system is configured to vary strength, frequency and phase of a first magnetic field generated by a first of the electromagnets according to a programme or function; the excitation system is further configured to vary strength, frequency and phase of a second magnetic field generated by a second of the electromagnets according to the function (Russenberger discloses in col.4; lines 23-36 and Fig.1 that the control block 55 controls the power to the coil 27 via the power amplifier 57. The control block 55 can be set by adjust the strength as well as various other parameters of the magnetic field. Similarly, the control block controls the strength and other parameter of the electromagnets of Fig.5.).
Borufka in view of Russenberger does not explicitly teach “the phase of the first magnetic field is out of phase with the varying of the strength, the frequency and the phase of the second magnetic field”.
However, Achter teaches a regenerative drive unit 69 that shifts the phases (col.4; lines 59-64). Thus, the regenerative drive unit is capable of controlling the phases of the fields in such a way that two fields generated from two electromagnets could be out of phase. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Achter regarding phase change in the method of Borufka in view of Russenberger since this would ensure the amplifier, couples the output of the oscillator to the coil, to develop an alternating magnetic field with a desired phase.

Allowable Subject Matter
Claims 12-13, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten or amended to overcome the claim rejections.
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed on 11/16/2020 with respect to claims 1-13 and 15-21 have been fully considered. 
Due to persuasive arguments, the Objection to Claims is withdrawn.  
Due to the current amendment to the claims, the rejections under 35 U.S.C. 112(b) have been withdrawn. 
As to newly added independent claim 21, the claim raises 112 issues which are explained in the rejection under 35 U.S.C. 112(b).
(a) As to rejection under Double Patenting, applicant argues in page 7:
“Applicants respectfully request this rejection be held in abeyance until such time as the claims of the present application are in condition for allowance, at which time the merits of the nonstatutory double patenting rejections may be evaluated and appropriate steps may be taken.” 

(b) With regards to claim rejections of claims 1 and 17 under 35 U.S.C. §102 (a)(1)  applicant argues in pages 9-11:
“Thus, while the aerodynamic excitation force may generate vibrations with the blades 10, Borufka teaches its device and method compensates for / reduces these aerodynamic excitation force induced vibrations. In other words, Borufka teaches a device and a method for reducing vibrations in a structure - not for exciting a vibratory response in the structure / causing the component to vibrate. Applicants respectfully submit therefore Borufka does not disclose or suggest, but rather teaches away from, a feature of “an excitation system including a plurality of excitation devices arranged in an array and configured to excite a vibratory response in the component such that the component vibrates” as recited in claim 1 and 17.”




The requirement for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07. The requirements for broadest reasonable interpretation are discussed in MPEP 2111.01 (I) abd 2173.01(I). The requirements for avoiding Double Patenting rejection are discussed in MPEP § 804.02. As to claim interpretation, MPEP 2111.01 (I) states “[U]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention or as of the effective filing date of the patent application.”

Examiner’s explanation:
(a) As per request, the Double Patenting rejection is maintained. 
(b) As to arguments regarding rejections of claims 1 and 17, the arguments are considered but not persuasive. Para.[0052] of Borufka clearly discloses regarding generation of different modes of vibration. Para. [0052] discloses that when the forces exerted via the magnetic alternating field by the magnets situated at the unattached end 14 on the leading edge 16, the first flexural vibration is excited. Similarly, a first torsional vibration and a first chordal vibration are excited in the component. Thus, a number of different vibration modes or natural vibration modes are excited in the component, and the component vibrates. Further, it is suggested that by orienting the magnets and/or the magnetic alternating field differently at the locations of the magnets, and by using a larger number of magnets, additional natural vibration modes can be excited. Therefore, the component vibrates due the various vibration mode excitations. As the applicants argued, due to specific orientation, these aerodynamic excitation forces may 
For at least the foregoing reasons, the rejection under 35 U.S.C. §102 (a)(1) is maintained since under a broadest reasonable interpretation, the present arts teach the claimed limitation.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. Examiner interviews are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861